Case 3:21-cv-00078-MPS Document 1-2 Filed 01/19/21 Page 1 of 5




                      EXHIBIT

                              2
Case 3:21-cv-00078-MPS Document 1-2 Filed 01/19/21 Page 2 of 5
              Case 3:21-cv-00078-MPS Document 1-2 Filed 01/19/21 Page 3 of 5



It is the Town of Fairfield's intention to continue protecting the 1ights of disabled individuals in
compliance with Federal and State Law, but we must be able to identify the delineation of those
appli cations from corporations applying for commercial utilization of residential prope1iies which may
not be afforded those same protections.

If you have any questions or would like to discuss this, please do not hesitate to contact me.

                                      Sincerely,




                                      Brenda L. Kupchick
                                      First Selectwoman

Attachments
Case 3:21-cv-00078-MPS Document 1-2 Filed 01/19/21 Page 4 of 5
        Case 3:21-cv-00078-MPS Document 1-2 Filed 01/19/21 Page 5 of 5




Addendum to Fairfield First Selectwoman's Letter
Re: Docket Number 19-32305-CON


Ms. Victoria Veltri, JD, LLM
Executive Director
State of Connecticut Office of Health Strategy
P.O. Box 340308
450 Capitol Avenue, MS#5 l OHS
Hartford CT 06134-0308

Re: Docket Number: 19-32305-CON

Dear Ms. Veltri,

With regard to the above listed docket number, this letter is to serve as support for the
First Selectwoman' s appeal to you to delay the issuance of a COO for the two
properties in question until the conclusion of the entirety of the zoning appeals
process.

I have read the letter First Selectwoman Kupchick wrote to you dated February 13,
2020 and I am in agreement with the contents of it.

Please do not hesitate to reach me at the number below if you would like additional
clarification of my position.

Very sincerely,
Nancy Lefkowitz
Selectwoman, Town of Fairfield

C: 646-825-1167
